DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
3.	Specifically, the Abstract of the Disclosure is objected to because it can 
not exceed 150 words in length since the space provided for the abstract on the 
computer tape used by the printer is limited.


Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokohata (US 20120221259 A1).
Regarding claim 1, Yokohata discloses a flow measurement device (Abstract) comprising: a flow rate measurement unit (104, Fig. 1) that measures a flow rate of gas at a prescribed time interval, the gas flowing through a flow path (para. 0034, 0060); an arithmetic unit (108) that calculates a difference value between a first flow rate value measured at a certain measurement timing and a second flow rate value measured at a measurement timing immediately prior to the certain measurement timing (para. 0062); a difference value conversion unit (112) that calculates a flow rate ratio (e.g., the RATIO column for MEASUREMENT 1-5, Fig. 7), based on the difference value (para. 0021,0038, 0040, 0087-0090; also see Figs. 7, 13 and related text); an appliance characteristic extraction unit (214) that extracts at least one appliance characteristic quantity indicating a characteristic of a flow rate change in a currently using gas appliance, and that extracts a value calculated from the first flow rate value and the second flow rate value as at least one appliance characteristic quantity (e.g., “an 
	Regarding claim 3, Yokohata discloses: a reference range providing unit that receives an input of the first flow rate value, and returns data of the reference range in the flow rate zone to which the first flow rate value belongs, to the appliance characteristic extraction unit (inherent to the teaching in para. 0056, 0090-0091, 0097-0098).  
	Regarding claim 4, Yokohata discloses: wherein the reference range providing unit supplies the data of the reference range in the flow rate zone to which the first flow rate value belongs, to the appliance characteristic extraction unit, with reference to a flow rate value conversion table (e.g., Fig. 8) in which the flow rate zone to which the first flow rate value belongs is associated with the reference range in the flow rate zone to which the first flow value belongs (para. 0090-0091).
	Regarding claim 6, Yokohata discloses: 5wherein the difference value conversion unit (112) calculates the flow rate ratio, in a case where the first flow rate value is in a range of a first predetermined flow rate to a second predetermined flow rate, inclusive (para. 0021,0038, 0040, 0088-0089; also see Figs. 7, 13 and related text).

	Regarding claim 10, Yokohata discloses: a difference value conversion table (e.g., Fig. 7, 13) holding unit (e.g., flow rate classification table holding unit 110) that holds a difference value conversion table (e.g., Figs. 2, 3, 4, 5) in which different codes are written for each of a plurality of classifications corresponding to a size of the difference value (para. 0055), 6wherein the difference value conversion unit calculates the flow rate ratio, and converts the difference value into a corresponding code with reference to the difference value conversion table (para. 0085-0090).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokohata.
Regarding claim 2, Yokohata does not mention explicitly: wherein the reference range in a first flow rate zone is wider than the reference range in a second flow rate zone having a higher flow rate than the first flow rate zone, the first flow rate zone and the second flow rate zone being included in the plurality of flow rate zones.
	However, because the claims of the instant application do not specify the particular function or benefit of the claimed invention recited in claim 2, the feature in .

Allowable Subject Matter
8.	Claims 5, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	Claim 12 is allowed.

Reasons for Allowance
10.	The following is a statement of reasons for the indication of allowable subject matter: 

The primary reason for the allowance of claims 8-9 is the inclusion of the claimed limitation that: wherein in a state where the at least one appliance characteristic quantity is previously extracted as the appliance characteristic quantity, in a case where a third flow rate value measured at a measurement timing later than the certain measurement timing is in the range of the first predetermined flow rate to the second predetermined flow rate and the flow rate ratio calculated corresponding to the third flow rate value is closer to 0 than the flow rate ratio calculated corresponding to the first flow rate value, the appliance characteristic extraction unit updates the appliance characteristic quantity to a value obtained from the third flow rate value and the flow rate value measured at a measurement timing immediately prior to the measurement timing of the third flow rate value. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.

The primary reason for the allowance of claim 12 is the inclusion of the claimed limitation that: wherein when a first flow rate ratio calculated corresponding to a first measurement timing is higher than a second flow rate ratio calculated corresponding to a second measurement timing which is one step later than the first measurement timing, when a difference value between the first flow rate ratio and the second flow rate ratio is equal to or greater than a first predetermined value, when a third flow rate ratio calculated corresponding to a third measurement timing which is later than the second measurement timing is higher than a fourth flow rate ratio calculated corresponding to a fourth measurement timing immediately prior to the third measurement timing, and 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864